
	

114 SRES 9 ATS: Notifying the President of the United States of the election of the Secretary of the Senate.
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the President of the United States of the election of the Secretary of the Senate.
	
	
		That the President of the United States be notified of the election of the Honorable Julie E. Adams
			 as Secretary of the Senate.
		
